Title: From Thomas Jefferson to Thomas Cox, 5 September 1823
From: Jefferson, Thomas
To: Cox, Thomas


Dear Sir
Mo
Sep. 5. 23.
Your favor of July 16. was recd in due time and I am thankful for the trouble you propose to undertake to procure for me at the ensuing vintage a barrel of the Scuppernon pure juice without any adultern of brandy or other short. I would wish it to be sent early in November when it will be endangered by neither the heat or cold of the season. I will give that cask a fair trial as well whether it will keep without brandy as to ascertain at what age it is properly ripe for use. I have drunk it at 4.y. old, and it was the best I ever drank. I believe it is a wine which requires a certain age, and if it improves with age it is a proof it has a body of it’s own not needing brandy. as this is destined for a distant time I must ask the favor of you to procure me a couple of quarter casks for immediate use. let them be as old & with as little brandy as can be found, and if the mixture be of French instead of Apple brandy I shall gladly pay the difference of their cost. I think it worth while to go to the expence of double casking them to guard against adultern on their passage. if you will be so good as to forward them to Colo B. Peyton of Richmd & to draw on him on my account for their cost he will honour your draught. if this wine can mature itself without being brandied it will attain a high character. otherwise it must still be unbrandied and drunk at the age to which it will keep it self: for the brandy flavor in wine will never satisfy a practised palate. Accept the tender of my great esteem & respectTh: J.